Citation Nr: 1020825	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied entitlement to service connection 
for benign prostatic hypertrophy (claimed as enlarged 
prostate), skin cancer, behind the right ear, and prostate 
cancer.  The Veteran filed a timely notice of disagreement 
with respect to the claims for benign prostatic hypertrophy 
and skin cancer, and the RO issued a statement of the case 
with respect to these issues in October 2007.  The Veteran 
filed a substantive appeal with respect to the skin cancer 
claim only in November 2007.  Here, the Board notes that in 
his signed VA Form 9 received in November 2007, the Veteran 
checked that he had read the statement of the case and 
specifically identified only skin cancer as an appealed 
claim.  38 C.F.R. § 20.202.  And he provided argument as to 
why he thought VA had decided his case incorrectly specific 
only to the skin cancer issue.  Thus, the Board finds that 
the only issue on appeal is the issue of entitlement to 
service connection for skin cancer.  

After the most recent statement of the case dated in January 
2010, the Veteran submitted additional evidence that was not 
accompanied by a waiver of RO consideration.  This evidence, 
however, does not relate to the Veteran's skin cancer claim.  
A remand for initial RO consideration is therefore not 
required in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record indicates that the Veteran had 
service in the Republic of Vietnam during the Vietnam era.

3.  Skin cancer was not present in service, was not manifest 
within one year of service, and is not shown to be related to 
any incident in service to include exposure to Agent Orange. 


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by the 
Veteran's period of military service, and may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service 
connection for skin cancer, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this regard, the Board finds that letters dated in March 
2006 and February 2008, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware from these letters what evidence was necessary to 
support his claim; and that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  In addition, the letter informed the Veteran that 
additional information or evidence was needed to support his 
claim; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, service personnel 
records, and VA and private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file, or has 
not been adequately addressed by evidence already contained 
in the record.  

Here, the Board notes that the Veteran has not been afforded 
a VA examination in connection with the claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary with respect to the Veteran's claim.  As the Board 
will discuss below, skin cancer is not a condition that is 
presumed under 38 C.F.R. § 3.309(e) to have been caused by 
exposure to Agent Orange while serving in Vietnam.  And the 
Veteran's medical records do not establish that the diagnosed 
skin caner is otherwise associated with the Veteran's 
service.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to service, the Board 
finds that a VA examination is not necessary for disposition 
of such claim.  The record is complete and the case is ready 
for review.

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the Veteran's claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including malignant tumors, when the disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In addition, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, the Board observes that, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemia.  In order to avoid 
the unnecessary diversion of resources and the unnecessary 
issuance of denials in claims that may be granted when the 
planned new presumptions are made effective, on November 20, 
2009, the Secretary directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemia based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  In this case, the Veteran's claimed 
condition is not related to ischemic heart disease, 
Parkinson's disease, and B cell leukemia.  His case is 
therefore not subject to the stay and the Board may proceed 
in adjudication.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 
(2008), the Federal Circuit held that VA's regulation 
defining "served in the Republic of Vietnam," under the Agent 
Orange Act, to mean "service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam," was 
reasonably interpreted by VA to require that a service-member 
had set foot within land borders of Vietnam in order to be 
entitled to statutory presumptions of both exposure and 
service connection for specified diseases under the Act.  
Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in 
the Republic of Vietnam" under the Agent Orange Act and 
regulations since he had never gone ashore from the ship and 
set foot within land borders of Republic of Vietnam.  Haas, 
525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran claims that he has skin cancer that 
is etiologically related to his military service, to include 
as secondary to Agent Orange exposure.  The evidence in the 
Veteran's claims file indicates that the Veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed to Agent Orange in 
service.  Under 38 C.F.R. § 3.309(e), however, skin cancer is 
not one of the disorders associated with herbicide agent 
(Agent Orange) exposure in service.  Service connection for 
skin cancer on a presumptive basis under 38 C.F.R. § 3.309(e) 
is therefore not available in this case.  

The Board also finds that service connection on a direct 
basis is also not available.  Here, the Board notes that the 
Veteran has been diagnosed with basal cell carcinoma and 
squamous carcinoma.  

A review of the Veteran's service treatment records does not 
indicate complaints of or treatment for any kind of skin 
condition or skin cancer in service.  And there is no 
indication that the Veteran had skin cancer within one year 
of service.  

After service, the Veteran's medical records indicate 
diagnoses of skin cancer, but these diagnoses are many years 
after service.  The Veteran's post-service medical records 
also do not contain any indication that the Veteran's 
diagnosed skin cancer had any relationship with his military 
service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed skin cancer.  While the Veteran has been 
diagnosed with this condition, there is no indication that 
this disability had its onset in service or within one year 
of service.  The Veteran has also not asserted continuity of 
symptoms since service.  Indeed, the medical evidence 
indicates that he did not develop skin cancer until many 
years after service.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the medical evidence of record 
does not support a finding that the Veteran's diagnosed skin 
cancer is related to his military service. 

Here, the Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
may feel that his skin cancer was caused by his service, to 
include exposure to Agent Orange, the Veteran is not a 
physician and therefore his opinion in this matter is not 
considered competent.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's diagnosed skin 
cancer is etiologically related to his military service.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  




	(CONTINUED ON NEXT PAGE)


In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for skin cancer is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


